In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-959V
                                       Filed: May 21, 2015
                                           Unpublished

****************************
AMY LEE DILLSON,                       *
                                       *
                   Petitioner,         *     Ruling on Entitlement; Concession;
                                       *     Influenza; Shoulder Injury Related
                                       *     to Vaccine Administration (“SIRVA”);
SECRETARY OF HEALTH                    *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                   Respondent.         *
                                       *
****************************
Danny Ray Ellis, Massey & Associates, P.C., Chattanooga, TN, for petitioner.
Alexis Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On October 8, 2014, Amy Lee Dillson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a left shoulder injury as
a result of receiving an influenza vaccine on October 12, 2012. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 21, 2015, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that medical personnel at the Division of Injury
Compensation Programs (“DICP”) “concluded that Ms. Dillson suffered a non-Table
injury of SIRVA and that the preponderance of the medical evidence indicates that the


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
injury was causally related to the vaccination. Therefore, compensation is appropriate.”
Id. at 4.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master